Citation Nr: 0410100	
Decision Date: 04/19/04    Archive Date: 04/29/04

DOCKET NO.  01-05 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of 
the right lower extremity as secondary to service-connected 
diabetes mellitus.

2.  Entitlement to service connection for peripheral neuropathy of 
the left lower extremity as secondary to service-connected 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel

INTRODUCTION

The veteran had active service from August 1966 to August 1968, 
including combat service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal of a February 2003 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina (SC), that assigned an earlier effective date of May 8, 
2001, to the veteran's service-connected diabetes mellitus and 
denied the veteran's claims of entitlement to service connection 
for peripheral neuropathy of the right lower extremity and for 
peripheral neuropathy of the left lower extremity, both as 
secondary to service-connected diabetes mellitus.  With respect to 
the denial of the veteran's claims of entitlement to service 
connection for peripheral neuropathy of the both lower extremities 
as secondary to service-connected diabetes mellitus, the veteran 
disagreed with this decision in March 2003.  In a statement of the 
case issued to the veteran and his service representative in April 
2003, the RO concluded that no change was warranted in the denial 
of these claims.  The veteran perfected a timely appeal when he 
filed a substantive appeal (VA Form 9) in April 2003.  

It is noted that, when he filed his Notice of Disagreement in 
March 2003, the veteran also filed claims of entitlement to 
service connection for the loss of use of a creative organ, as 
secondary to service-connected diabetes mellitus, and for post-
traumatic stress disorder (PTSD).  To date, however, it appears 
the RO has not adjudicated either of these claims.  Therefore, the 
issues of entitlement to service connection for the loss of use of 
a creative organ as secondary to service-connected diabetes 
mellitus and entitlement to service connection for PTSD are 
referred back to the RO for appropriate disposition.

As set forth below, the appeal on the issues of entitlement to 
service connection for peripheral neuropathy of the right lower 
extremity and for peripheral neuropathy of the left lower 
extremity, both as secondary to service-connected diabetes 
mellitus, are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further action is 
required on your part.

REMAND

The Board observes that, at the veteran's VA examination for 
diabetes mellitus at the VA Medical Center in Columbia, SC, on 
June 25, 2002, he complained of right leg pain for approximately 1 
year prior to this examination.  In a review of the veteran's 
systems completed at this examination, the VA examiner noted that 
the veteran had pain in his right leg.  Physical examination of 
the veteran also revealed that there was some evidence of hair 
loss to his lower extremities and mildly decreased sensation to 
his feet.  Given the results of the veteran's June 2002 VA 
examination for diabetes mellitus, and because the veteran has not 
received a neurology examination in order to determine the nature, 
extent, and etiology of his claimed peripheral neuropathy of both 
lower extremities as secondary to service-connected diabetes 
mellitus, the Board is of the opinion that the veteran should be 
scheduled for VA neurology examination in order to determine 
whether, in fact, he suffers from peripheral neuropathy of the 
right and/or left lower extremity and whether either of these 
conditions are related to his service-connected diabetes mellitus.  
See 38 C.F.R. § 3.159(c)(4).

Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims file and ensure that all 
notification and development action required by 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. 
§ 3.159 (2002).

2.  The RO should contact the veteran and his service 
representative and request that they identify any VA and non-VA 
health care providers who have treated him for peripheral 
neuropathy of the right and/or left lower extremity between his 
separation from service in August 1968 and the present.  
Specifically, the RO should obtain the veteran's current treatment 
records from the VA Medical Center in Columbia, South Carolina, as 
well as any other pertinent records identified by the veteran, 
which are not currently of record.  If no such records can be 
located, the RO should obtain specific confirmation of this fact 
and document it in the veteran's claims folder.

3.  The RO should make arrangements with the appropriate VA 
medical facility(ies) for the veteran to be afforded a neurology 
examination to determine whether the veteran suffers from 
peripheral neuropathy of the lower extremities, and if so, the 
nature, extent, and etiology of the conditions.  Send the claims 
folder to the examiner(s) for review.  Request that this 
examination include all standard studies and tests.  All 
examination findings, along with the complete rationale for all 
opinions expressed, should be set forth.  Based on a review of the 
veteran's complete claims folder, to specifically include a review 
of the report of the June 25, 2002, VA diabetes mellitus 
examination, and based on the results of the veteran's neurology 
examination, the examiner(s) should be asked to provide an opinion 
on whether the veteran's peripheral neuropathy of the right lower 
extremity and/or peripheral neuropathy of the left lower extremity 
are related to his service-connected diabetes mellitus.

4.  Then, the RO should re-adjudicate the veteran's claims of 
entitlement to service connection for peripheral neuropathy of the 
right lower extremity and for peripheral neuropathy of the left 
lower extremity, both as secondary to service-connected diabetes 
mellitus, in light of all relevant evidence and pertinent legal 
authority.  The RO must provide adequate reasons and bases for its 
determinations, addressing all issues and concerns that were noted 
in this REMAND.

5.  If the benefits sought on appeal remain denied, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no opinion as 
to the ultimate outcome of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



